Citation Nr: 0422693	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  01-07 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for pneumonia.

Entitlement to an increased initial rating for low back 
strain, currently evaluated as 20 percent disabling.

Entitlement to an increased initial rating for bursitis of 
the left shoulder, status post-dislocation repair, currently 
evaluated as 10 percent disabling.

Entitlement to an increased initial rating for bursitis of 
the right shoulder, status post-dislocation repair, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1997 to February 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  
That decision denied service connection for pneumonia.  In 
addition, the July 2000 rating decision granted service 
connection for a low back disorder, assigning an initial 
disability rating of 20 percent.  The July 2000 rating 
decision also granted service connection for a left shoulder 
disorder, assigning an initial disability rating of 10 
percent.  Finally, the July 2000 rating decision granted 
service connection for a right shoulder disorder, assigning 
an initial disability rating of 10 percent.  The claim has 
since come under the jurisdiction of the Los Angeles, 
California RO.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged. See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The law also redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

After reviewing the record, the Board notes that the veteran 
was provided with the text of the new regulation pertaining 
to VA's duty to assist in developing claims found in 38 
C.F.R. § 3.159 in the November 2003 statement of the case.  
In addition, a September 2002 letter notified the veteran as 
to the evidence necessary to establish entitlement to service 
connection for pneumonia.  However, the veteran has, to date, 
not been sufficiently informed of what evidence is necessary 
to establish entitlement to increased ratings for his 
service-connected disorders, what evidence the RO would 
obtain and what evidence he should provide regarding these 
issues.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the Board notes that the schedule for rating 
disabilities of the spine has changed during the pendency of 
this appeal.  See 68 Fed. Reg. 51,454 - 51,4858 (August 27, 
2003).  To date, the veteran has not been informed of the 
changes to the schedular criteria.  Moreover, the veteran's 
claim for entitlement to an increased initial rating for a 
low back disorder has not been evaluated under the new 
criteria.

With regard to the veteran's claim for entitlement to service 
connection for pneumonia, the Board notes that service 
medical records reflect treatment for pneumonia in October 
1997.  The veteran filed his claim for service connection in 
February 2000 and has noted throughout the appeal that he 
continues to experience residuals associated with pneumonia.  
In a September 2001 statement he reported seeking treatment 
for respiratory complaints at the William Beaumont Hospital 
on at least six occasions.  In addition, the Board notes that 
the veteran has not been afforded a VA examination to 
determine if he currently has residuals that may be 
associated with the pneumonia he was treated for during 
service.  The Board finds that his private treatment records 
should be associated with the file and a VA examination 
should be conducted before a decision can be rendered on this 
issue.

Accordingly, the claim is REMANDED for the following:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements with regard to 
the claims for increased initial ratings.  
The RO should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Such 
information furnished to the veteran 
should include the new criteria for 
rating disabilities of the spine.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for service connection for pneumonia.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure any outstanding VA treatment 
reports.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current respiratory 
disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to offer an opinion as to whether 
it is as likely as not that any currently 
diagnosed respiratory disorder had its 
origins during the veteran's period of 
active duty.  Consideration should be 
specifically extended to the question of 
whether there are clinically identifiable 
chronic residuals that are reasonably 
attributable to an inservice bout of 
pneumonia.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should particularly re-
evaluate the veteran's claim for an 
increased initial rating for a low back 
disorder based on both the old and new 
criteria.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



